Title: To Thomas Jefferson from William P. Robinson, 26 March 1805
From: Robinson, William P.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 26th. 1805
                  
                  I am writing to a person who should from his unparaleled Virtue have the Esteem of all Mankind. Secundum Initium. I am now Eighteen Years of age feell far advanced to be in Business of some kind I had in Contemplation some time ago of entering myself in Fredericksburg with some of the Merchants but finding no Vacancy has forced me to call on you for Assistance. I hope the Reflorescency of your Mind will not suffer you to leave a Youth (without a Father or a Friend) in Despair I hope you will not think it unworthy your Attention to answer this Letter and should be happy of being well employed. I am &c your 
                  with the greatest Respect
                  
                     Wm. P. Robinson 
                     
                  
               